IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: T.D.C., A MINOR                   : No. 563 EAL 2016
                                         :
                                         :
PETITION OF: S.W. A/K/A C.M.W.,          : Petition for Allowance of Appeal from
FATHER                                   : the Order of the Superior Court

IN RE: T.D.Q.C., A MINOR                 : No. 564 EAL 2016
                                         :
                                         :
PETITION OF: S.W. A/K/A C.M.W.,          : Petition for Allowance of Appeal from
FATHER                                   : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.